DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
Status of Claims
Election of claims 1-9 and 20-23 was made without traverse in response to a restriction requirement mailed 8 April 2020.  
Claims 3, 10-19, and 22 have been canceled.
Claims 1 and 20 have been amended.
Claims 1-2, 4-9, 20-21, and 23 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 20-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 
a first payment instrument comprising a tangible instrument and enabling account access following activation, wherein the first payment instrument  is initialized [...] when a first qualification threshold is satisfied,  and is activated manually at a time other than the initialization ; a second payment instrument, the second payment instrument comprising a [...] payment instrument and enabling account access during a period between the initialization of the first payment instrument and the activation of the first payment instrument, wherein the second payment instrument  is initialized and [...] activated [...] ,  in response to initialization of the first payment instrument and satisfaction of a second qualification threshold; and [...]; wherein: the second qualification threshold comprises a group of criteria that includes: a predetermined credit score; enrollment of a device [...]; registration, for at least 30 days, of the device to a current user; absence of a "be alert" flag; and a password that is at least 14 days old;   when the second payment instrument is [...] activated, [...] [...] updated to include the second payment instrument, the updating comprising [...] provisioning and assigning of tokens, [[and]] [...] a full account number associated with the second payment instrument is inaccessible to a user[...] and when the first payment instrument is manually activated,[...] updated to replace the second payment instrument with the first payment instrument... 

The additional elements in the claims include:
initializ[ation] via a central server; digital payment instrument, automatic[...] activat[ion] via the central server , a computer application; a device, a digital wallet; automatic[...] activat[ion]; update[ing] the computer application; automatic provisioning and assigning of tokens, payment instrument [...] only operable via the computer application; automatic[...] updat[ing] [of the] computer application (independent claims) and  digital wallet; internet communication,  automated system respon[ding]to a telephone communication; computer application is a digital wallet; [a] digital wallet [that] requires biometric authentication (dependent claims)
This judicial exception is not integrated into a practical application because the claim generically recites a central server, computer application, digital wallet, and internet communication or telephone communication to perform the abstract idea. Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not represent improvements to the functioning of a computer, or to any other technology or technical field.  The claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of networked computers, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63  (Fed. Cir. 2015) (holding claim that limits price optimization method to the e-commerce setting is directed to an abstract idea).
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of networked computers, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones). Thus, the claims are not patent-eligible.
Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive. Applicant argues at page 7 that the claims do not recite an abstract idea that falls into one of the enumerated categories of abstract ideas. This argument has been considered but is unpersuasive. The claims recite a certain method of organizing activity of commercial or legal interactions including agreements in the form of contracts, legal obligations, sales activities or behaviors, and business relations (see MPEP 2106.04(a)(2) II) because the claims recite/involve the satisfaction of qualification thresholds to issue payment instruments and the issuance of payment instruments.
Applicant argues at pages 7-8 that the claims are not directed to an abstract idea because it is integrated into a practical application that improves a technical field by  enable[ing] temporary account access via seamless integration of a digital payment instrument, while implementing security provisions such as restriction to the computer application and inability to access the full account number and that the combination of claim elements obtains an improvement to secure, temporary, electronic account access.  This argument has been fully considered, but is unpersuasive. The claims are directed to the issuance and management of two payment instruments and merely link the abstract idea to a particular technological environment of networked computers, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63  (Fed. Cir. 2015) (holding claim that limits price optimization method to the e-commerce setting is directed to an abstract idea).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NARASIMHAN (US 20180158048 A1) teaches updating a digital wallet based on characteristics or manipulations of a physical credit card
GOYAL (US 20180276656 A1) teaches Instant issuance of virtual payment account cards to digital wallets.
SHIMKO (US 20140172679) teaches a predetermined credit score is a Fair Isaac Corporation ("FICO") score of at least 660 (see SHIMKO: [0001]: “Existing online lending sites allow borrowers to obtain unsecured personal loans. Such sites usually require borrowers to meet certain stringent requirements such as a minimum credit score (e.g., FICO score of 660) to qualify for unsecured personal loans. Some existing online lending sites also allow lenders to provide funds for the personal loans in exchange for a return. However, like the borrowers, the lenders also have to meet certain stringent requirements such as minimum annual gross income, minimum liquid net worth, etc., in order to qualify to be a lender of personal loans. Furthermore, as unsecured personal loans are inherently high risk, existing lending sites usually provide high interest rate to lenders, which results in high interest rates for borrowers.”)
CHANDRASEKARAN (US 20160292673 A1) teaches a system that allows a user to instantaneously use a credit card through user's digital wallet without waiting for a physical card to be received and activated. The system allows a financial institution application that communicates and provides codes for download on a user system that can be encrypted and subsequently decrypted by the user system for system monitoring and malware searching. The system enables issuing financial institution to recognize use of the credit card and authorize a virtual credit card for the transaction when the user uses the credit card through the digital wallet.
DUNJIC (US 20190019195) teaches a system that has a biometric sensor for reading a biometric input of a cardholder of an electronic card. An electronic controller is embedded in the card and coupled to the biometric sensor. The electronic controller receives the biometric input of the cardholder from the biometric sensor, and determines if the received biometric input matches a pre-loaded biometric profile stored on the card. The electronic controller activates a new permanent account number (PAN) for the card based on the biometric input match, and modifies operational mode of the card to usable state. A first electronic display is embedded in the card, coupled to the electronic controller, and configured to provide visual indication that the card is in usable state. A memory stores the PANs assigned to the card, and the biometric profiles of the users authorized to use the card.
MELIK-ASLANIAN (US 20110302084 A1) teaches a system that has an initially non-activated non-physical virtual credit or debit card operated as a virtual account card linked to access the credit or debit card account respectively. A physical credit or debit main card access to the account is deactivated. The non-physical virtual credit or debit virtual account card access to the account is immediately activated. Uninterrupted access to the credit or debit account is maintained by a card holder based on virtual card number when loss or theft of the physical credit or debit card is occurred
SHEAFFER (US 20090144147 A1) teaches a method that involves receiving approval guidelines for approving access device accounts under qualification processes established by two access account providers at a qualification process center. An access device application for approval of the two access device accounts is received, and the completed application is processed. A single multipurpose access device is provided upon a positive result of processing the application, where each access device accounts is linked to the single multipurpose access device. The method provides a credit/debit cardholder with the ease and simplicity of using a common credit/debit card linking multiple credit/debit lines under a single account number or under multiple account numbers, so that the access device can be utilized in a convenient manner.
KIM (US 20170068953 A1) teaches a system that transmits payment information containing a token related to communication modules of an electronic device. Membership information is automatically updated and the membership accumulation information is automatically accumulated or balanced. The payment information in electronic device is secured.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694


/BOLKO M HAMERSKI/           Examiner, Art Unit 3699      


/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694